1 Reported in 207 P.2d 699.
The appeal here present is from a second trial of the issues involved in Gazzam v. Building Service Employees InternationalUnion, Local 262, 29 Wash. 2d 488, 188 P.2d 97. In that case, we reversed a judgment of nonsuit and instructed the court to retry the case. In obedience to that instruction, the case was tried again, and a judgment entered in favor of Gazzam. Mr. Gazzam and the Union then appealed. The judgment provided for recovery of five hundred dollars as damages occasioned by the picketing of Mr. Gazzam's place of business. The trial court refused to allow damages caused by the fact that Gazzam's place of business had been placed on the unfair list. *Page 39
[1] The members of this court have been unable to agree. Four judges were of the view that the judgment should be modified to the extent of allowing appellant Gazzam recovery of damages occasioned by picketing and by being placed on the unfair list. Three judges were of the opinion that recovery should only be allowed for damages occasioned by the picketing, and two judges were of the opinion that no damages should be allowed either for picketing or placing on the unfair list.
Inasmuch as a majority of the court has not reached a definite decision, the judgment of the trial court will stand affirmed.
August 12, 1949. Petition for rehearing denied.